MEMORANDUM **
California state prisoner Daniel Jesse Escudero appeals the district court’s judgment dismissing his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the district court’s decision to dismiss a habeas petition, see Lott v. Mueller, 304 F.3d 918, 922 (9th Cir.2002), and we affirm.
Escudero contends that his lack of access to his legal files and his attorney’s late return of his case file constitute “extraordinary circumstances” that warrant equitable tolling of the AEDPA’s one-year statute of limitations and render his petition timely.
Courts may equitably toll the AEDPA’s statute of limitations if “extraordinary circumstances beyond a prisoner’s control make it impossible to file a petition on time.” Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir.1999). Denial of one’s legal files may constitute “extraordinary circumstances” that satisfy this impossibility requirement. See, e.g., United States v. Battles, 362 F.3d 1195, 1196 (9th Cir.2004); Lott, 304 F.3d at 920-25 (9th Cir.2002).
However, the district court ordered Escudero to provide a precise and detailed explanation of exactly when and why he was without his legal materials, but Escudero failed to explain why he could not use his own copy of his legal file, or how his file was damaged by the prison, making it impossible to file a timely federal habeas petition. Accordingly, we conclude that Escudero did not meet his burden of demonstrating that extraordinary circumstances existed making it impossible to file a timely § 2254 petition. Cf. United States v. Marolf, 173 F.3d 1213, 1218 n. 3 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.